FACTORING AND SECURITY AGREEMENT
 
THIS FACTORING AND SECURITY AGREEMENT is made as of August 5, 2008, by and
between Zoo Games, Inc. ("Seller") and Working Capital Solutions, Inc.
("Purchaser").
 
Definitions and Index to Definitions. The following terms used herein shall have
the following meaning. All capitalized terms not herein defined shall have the
meaning set forth in the Uniform Commercial Code:
 
"Advance Rate" – 80%
 
"Avoidance Claim" - Any claim that any payment received by Purchaser from or for
the account of an Account Debtor is avoidable under the Bankruptcy Code or any
other debtor relief statute.
 
"Balance Subject to Discount" – The difference between the unpaid Face Amount of
Purchased Accounts and the Reserve Account.
 
"Base Fees" - Primary Factoring Fee, Factoring Fee and Discount.
 
"Chosen State” - Illinois.
 
"Clearance Days"- 3 days for checks drawn on banks located within the Chosen
State and for all electronic funds transfers, and (ii) 3 days for all other
payments.
 
"Closed" - A Purchased Account is closed upon the first to occur of (i) receipt
of full payment by Purchaser or (ii) the unpaid Face Amount has been charged to
the Reserve Account by Purchaser pursuant to the terms hereof.
 
"Collateral"- All now owned and hereafter acquired personal property and
fixtures, and proceeds thereof, (including proceeds of proceeds) including
without limitation Accounts, Chattel Paper, Goods (including Inventory and
Equipment), Instruments, Investment Property, Documents, and General
Intangibles.
 
"Default Discount Rate" – The Discount Rate plus 5% per annum.
 
"Discount" - The product of the Discount Rate multiplied by the average daily
Balance Subject to Discount.
 
"Discount Rate" 0% per annum in excess of the Prime Rate. "Early Termination
Date" – Within original one year term.
 
"Early Termination Fee" – If Seller terminates the Agreement prior to the one
year term, it will owe Working Capital Solutions 3% of Maximum Amount
Outstanding.
 
"Eligible Account" - An Account that is acceptable for purchase as determined by
Purchaser in the exercise of its reasonable sole credit or business judgment.
 
"Events of Default" - See Section re: Defaults.
 
"Exposed Payments" – Payments received by Purchaser from an Account Debtor that
has become subject to a bankruptcy proceeding, to the extent such payments
cleared said Account Debtor's deposit account within ninety days of the
commencement of said bankruptcy case.
 
"Face Amount" - The face amount due on an Account at the time of Purchase.
 
"Factoring Fee" - The Factoring Fee Percentage multiplied by the Face Amount of
a Purchased Account, for each Factoring Fee Period or portion thereof, that any
portion thereof remains unpaid, computed from the date on which a Purchased
Account was purchased to and including the Late Payment Date.


 
 

--------------------------------------------------------------------------------

 

"Factoring Fee Percentage" 0.6%.
 
"Factoring Fee Period" 10 days.
 
"Initial Fee" — 0.6% for first 10 days, 0.6% for each 10 day period thereafter
of the Face Amount.
 
"Invoice" - The document that evidences or is intended to evidence an Account.
Where the context so requires, reference to an Invoice shall be deemed to refer
to the Account to which it relates.
 
"Late Payment Date" - Ninety days from the date on which a Purchased Account was
Purchased.
 
"Maximum Amount"- $2,500,000.
 
"Minimum Monthly Factoring Volume” $600,000.
 
"Misdirected Payment Fee"1- Fifteen percent (15%) of the amount of any payment
on account of a Purchased Account which has been received by Seller and not
delivered in kind to Purchaser within five business days following the date of
receipt by Seller.
 
"Missing Notation Fee" — 15% of the Face Amount if not corrected by seller
within five business days.
 
"Obligations" - All present and future obligations owing by Seller to Purchaser
whether arising hereunder or otherwise, and whether arising before, during or
after the commencement of any Bankruptcy Case in which Seller is a Debtor.
 
"Parties" - Seller and Purchaser.
 
"Purchase Date" - The date on which Seller has been advised in writing that
Purchaser has agreed to purchase an Account.
 
"Purchase Price" - The Face Amount of a Purchased Account less the Initial Fee.
 
"Purchased Accounts" - Accounts purchased hereunder which have not been closed.
 
"Repurchased" - An Account has been repurchased when Seller has paid to
Purchaser the then unpaid Face Amount.
 
"Required Reserve Amount" - The Reserve Percentage multiplied by the unpaid
balance of Purchased Accounts.
 
"Reserve Account" - A bookkeeping account on the books of the Purchaser
representing an unpaid portion of the Purchase Price, maintained by Purchaser to
ensure Seller's performance with the provisions hereof.
 
"Reserve Percentage" -20%.
 
"Reserve Shortfall" - The amount by which the Reserve Account is less than the
Required Reserve Amount."
 
“Schedule of Accounts" - A form supplied by Purchaser from time to time wherein
Seller lists such of its Accounts as it requests that Purchaser purchase under
the terms of this Agreement.
 
Sale; Purchase Price; Billing
 

 
Assignment and Sale.

 
Seller shall sell to Purchaser as absolute owner, with full recourse, such of
Seller's Accounts as are listed from time to time on Schedules of Accounts. Each
Schedule of Accounts shall be accompanied by such documentation supporting and
evidencing the Account, as Purchaser shall from time to time request.


 
 

--------------------------------------------------------------------------------

 
 
Purchaser may, but need not purchase from Seller such Accounts as Purchaser
determines to be Eligible Accounts, so long as the unpaid balance of Purchased
Accounts does not exceed, before and after such purchase, the Maximum Amount.
Should Purchaser reject Eligible Accounts, the parties agree to reduce the
Minimum Monthly Factoring Volume in a proportionate so as not to penalize
Seller.
 
Purchaser shall pay the Purchase Price, less any amounts due to Purchaser from
Seller, including, without limitation, any amounts due hereof, of any Purchased
Account, to Seller within two (2) business days of the Purchase Date, whereupon
the Accounts shall be deemed purchased hereunder.
 
Billing. Purchaser may send a monthly statement to all Account Debtors itemizing
their account activity during the preceding billing period. All Account Debtors
will be instructed to make payments to Purchaser.
 
Reserve Account.
 
Seller shall pay to Purchaser on demand the amount of any Reserve Shortfall.
 
Purchaser shall pay to Seller any amount by which the Reserve Account exceeds
the Required Reserve Amount on demand, on the last business day of each week in
which the demand is made.
 
Purchaser may charge the Reserve Account with any Obligation. Purchaser further
agrees to provide Seller with unlimited access to review the Reserve Account
including all transactions which effect that account. The access shall include
on-line access to this account.
 
Purchaser may pay any amounts due Seller hereunder by a credit to the Reserve
Account;
 
Exposed Payments.
 
Upon termination of this Agreement Seller shall pay to Purchaser (or Purchaser
may retain), to hold in a non-segregated non-interest bearing account the amount
of all Exposed Payments (the "Preference Reserve").
 
Purchaser may charge the Preference Reserve with the amount of any Exposed
Payments that Purchaser pays to the bankruptcy estate of the Account Debtor that
made the Exposed Payment, on account of a claim asserted under Section 547 of
the Bankruptcy Code.
 
Purchaser shall refund to Seller from time to time that balance of the
Preference Reserve for which a claim under Section 547 of the Bankruptcy Code
can no longer be asserted due to the passage of the statute of limitations,
settlement with the bankruptcy estate of the Account Debtor or otherwise.
 
Purchaser may retain the Reserve Account unless and until Seller has executed
and delivered to Purchaser a general release.
 
Authorization for Purchases.  Subject to the terms and conditions of this
Agreement, Purchaser is authorized to purchase Accounts upon telephonic,
facsimile or other instructions received from anyone purporting to be an
officer, employee or representative of Seller.
 
Fees and Expenses.  Seller shall pay to Purchaser:
 
Discount. The Discount, on the first day of the month following the month in
which it accrues.
 
Factoring Fee. The Factoring Fee on the date on which a Purchased Account is
Closed.
 
Minimum Monthly Fee. Any amount by which the Base Fees earned in any month
(prorated for partial months) is less than the Minimum Monthly Fee, to be paid
on the first day of the following month.
 
Misdirected Payment Fee. Any Misdirected Payment Fee immediately upon its
accrual.

 
 

--------------------------------------------------------------------------------

 
 
Missing Notation Fee. The Missing Notation Fee on any Invoice that is sent by
Seller to an Account Debtor that does not contain the notice as required.
 
Early Termination Fee. The Early Termination Fee, on the Early Termination Date,
in the event that Seller terminates this Agreement other than as provided.
 
Out-of-pocket Expenses. The out-of-pocket expenses directly incurred by
Purchaser in the administration of this Agreement such as wire transfer fees,
postage and audit fees. Purchaser agrees that Seller shall not be responsible
for the costs associated with an audit except upon a default or breach of this
Agreement and if an initial audit is performed. Seller will thereafter be
responsible for all audit fees.
 
Repurchase Of Accounts.  Purchaser may require that Seller repurchase, by
payment of the then unpaid Face Amount thereof, together with any unpaid fees
relating to the Purchased Account on demand, or, at Purchaser's option, by
Purchaser's charge to the Reserve Account. Prior to repurchase, Purchaser shall
endeavor, but shall not be required, to give Seller two days notice and afford
Seller the opportunity within that period to resolve the following prior to
repurchase:
 
Any Purchased Account, the payment of which has been disputed by the Account
Debtor obligated thereon, Purchaser being under no obligation to determine the
bona fides of such dispute;
 
Any Purchased Account for with Seller has breached any warranty as set forth..
 
Any Purchased Account owing from an Account Debtor which (i) in Purchaser's
reasonable credit judgment has become insolvent or (ii) which has indicated an
inability or unwillingness to pay the Purchased Account when due;
 
All Purchased Accounts upon the occurrence of an Event of Default, or upon the
termination date of this Agreement; and Any Purchased Account that remains
unpaid beyond the Late Payment Date.
 
Security Interest.
 
As collateral securing the Obligations, Seller grants to Purchaser a continuing
first priority security interest in the Collateral, except in those cases where
Seller cannot due to license restrictions, in which case Purchaser shall not be
obligated to purchase Eligible account.
 
Notwithstanding the creation of this security interest, the relationship of the
parties shall be that of Purchaser and Seller of accounts, and not that of
lender and borrower.
 
Clearance Days.  For all purposes under this Agreement, Clearance Days will be
added to the date on which Purchaser receives any payment.
 
Authorization to Purchaser.
 
Seller irrevocably authorizes Purchaser at Seller's expense, to exercise at any
time any of the following powers until all of the Obligations have been paid in
full:
 
Receive, take, endorse, assign, deliver, accept and deposit, in the name of
Purchaser or Seller, any and all proceeds of any collateral securing the
Obligations or the proceeds thereof;
 
Take or bring, in the name of Purchaser or Seller, all steps, actions, suits or
proceedings deemed by Purchaser necessary or desirable to effect collection of
or other realization upon Purchaser's Accounts;
 
Pay any sums necessary to discharge any lien or encumbrance which is senior to
Purchaser's security interest in any assets of Seller, which sums shall be
included as Obligations hereunder;
 
File in the name of Seller or Purchaser or both:
 
 
 

--------------------------------------------------------------------------------

 
 
Mechanics lien or related notices, or
 
Claims under any payment bond, in connection with goods or services sold by
Seller in connection with the improvement of realty;
 
Notify any Account Debtor obligated with respect to any Account, that the
underlying Account has been assigned to Purchaser by Seller and that payment
thereof is to be made to the order of and directly and solely to Purchaser, and
communicate directly with Seller's Account Debtors to verify the amount and
validity of any Account created by Seller.
 
Notice will be given to Seller if such action is taken and cooperate with Seller
to identify any proceedings such as arbitration or litigation or provide the
status of any current negotiations. The parties shall use their best efforts to
cooperate in any proceeding or to effectuate any turnover of material relative
to any such proceeding,; including but not limited to any formal substitutions
which may be required relative to the exercise of such rights of the Repurchase
of any Account.
 
After an Event of Default:
 
Change the address for delivery of mail to Seller and to receive and open mail
addressed to Seller;
 
Extend the time of payment of, compromise or settle for cash, credit, return of
merchandise, and upon any terms or conditions, any and all Accounts and
discharge or release any account debtor or other obligor (including filing of
any public record releasing any lien granted to Seller by such account debtor),
without affecting any of the Obligations;
 
File any initial financing statements, with notice to Seller, and amendments
thereto that:
 
Indicate the collateral as all assets of the Seller or words of similar effect,
regardless of whether any particular asset comprised in the collateral falls
within the scope of Article 9 of the UCC, or as being of an equal or lesser
scope or with greater detail;
 
Contain any other information required by part 5 of Article 9 of the UCC for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (i) whether the Seller is an organization, the type of organization,
and any organization identification number issued to the Seller and, (ii) in the
case of a financing statement filed as a fixture filing or indicating collateral
as extracted collateral or timber to be cut, a sufficient description of real
property to which the collateral relates; and
 
Contain a notification that the Seller has granted a negative pledge to the
Purchaser, and that any subsequent lienor may be tortuously interfering with
Purchaser's rights;
 
Advises third parties that any notification of Seller's Account Debtors will
interfere with Purchaser's collection rights.
 
Notice will be given to Seller of any such filing.
 
Seller hereby releases and exculpates Purchaser, its officers, employees and
designees, from any liability arising from any acts under this Agreement or in
furtherance thereof whether of omission or commission, and whether based upon
any error of judgment or mistake of law or fact, except for willful misconduct.
In no event will Purchaser have any liability to Seller for lost profits or
other special or consequential damages.
 
Seller authorizes Purchaser to accept, endorse and deposit on behalf of Seller
any checks tendered by an account debtor "in full payment" of its obligation to
Seller. Seller shall not assert against Purchaser any claim arising therefrom,
irrespective of whether such action by Purchaser effects an accord and
satisfaction of Seller's claims, under §3-311 of the Uniform Commercial Code, or
otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
ACH Authorization.  In order to satisfy any of the Obligations, Seller
authorizes Purchaser to initiate electronic debit or credit entries through the
ACH system to any deposit account maintained by Seller.
 
Covenants By Seller.

 
After written notice by Purchaser to Seller, and automatically, without notice,
after an Event of Default, Seller shall not, without the prior written consent
of Purchaser in each instance, (a) grant any extension of time for payment of
any of its Accounts, (b) compromise or settle any of its Accounts for less than
the full amount thereof, (c) release in whole or in part any Account Debtor, or
(d) grant any credits, discounts, allowances, deductions, return authorizations
or the like with respect to any of the Accounts.
 
From time to time as requested by Purchaser, but not more than once per year at
the sole expense of Seller, Purchaser or its designee shall have access, during
reasonable business hours if prior to an Event of Default and at any time on or
after an Event of Default, to all premises where Collateral is located for the
purposes of inspecting (and removing, if after the occurrence of an Event of
Default) any of the Collateral, including Seller's books and records, and Seller
shall permit Purchaser or its designee to make copies of such books and records
or extracts therefrom as Purchaser may request. Without expense to Purchaser,
Purchaser may use any of Seller's personnel, equipment, including computer
equipment, programs, printed output and computer readable media, supplies and
premises for the collection of accounts and realization on other Collateral as
Purchaser, in its sole discretion, deems appropriate. Seller hereby irrevocably
authorizes all accountants and third parties to disclose and deliver to
Purchaser at Seller's expense all financial information, books and records, work
papers, management reports and other information in their possession relating to
Seller. Before sending any Invoice to an Account Debtor, Seller shall mark same
with a notice of assignment as may be required by Purchaser.
 
Seller shall pay when due all payroll and other taxes, and shall provide proof
thereof to Purchaser in such form as Purchaser shall reasonably require.
 
Seller shall not create, incur, assume or permit to exist any lien upon or with
respect to any assets in which Purchaser now or hereafter holds a security
interest.
 
Notwithstanding Seller's obligation to pay the Misdirected Payment Fee, Seller
shall pay to Purchaser on the next banking day following the date of receipt by
Seller the amount of any payment on account of a Purchased Account.
 
Avoidance Claims.
 
Seller shall indemnify Purchaser from any loss arising out of the assertion of
any Avoidance Claim and shall pay to Purchaser on demand the amount thereof.
 
Seller shall notify Purchaser within two business days of it becoming aware of
the assertion of an Avoidance Claim. This provision shall survive termination of
this Agreement.
 
Account Disputes.  Seller shall notify Purchaser promptly of and, if requested
by Purchaser, will settle all disputes concerning any Purchased Account, at
Seller's sole cost and expense. Purchaser may, but is not required to, attempt
to settle, compromise, or litigate (collectively, "Resolve") the dispute upon
such terms, as Purchaser in its sole discretion deem advisable, for Seller's
account and risk and at Seller's sole expense. Upon the occurrence of an Event
of Default Purchaser may Resolve such issues with respect to any Account of
Seller.
 
Representation and Warranties.  Seller represents and warrants that:
 
It is fully authorized to enter into this Agreement and to perform hereunder;
This Agreement constitutes its legal, valid and binding obligation; and Seller
is solvent and in good standing in the State of its organization.
 
The Purchased Accounts are and will remain:
 
 
 

--------------------------------------------------------------------------------

 
 
Bona fide existing obligations created by the sale and delivery of goods or the
rendition of services in the ordinary course of Seller's business;
 
Unconditionally owed and will be paid to Purchaser without defenses, disputes,
offsets, counterclaims, or rights of return or cancellation;
 
Not sales to any entity that is affiliated with Seller or in any way not an
"arms length" transaction.
 
Seller has not received notice or otherwise learned of actual or imminent
bankruptcy, insolvency, or material impairment of the financial condition of any
applicable account debtor regarding Purchased Accounts.
 
Default.
 
Events of Default. The following events will constitute an Event of Default
hereunder: (a) Seller defaults in the payment of any Obligations or in the
performance of any provision hereof or of any other agreement now or hereafter
entered into with Purchaser, or any warranty or representation contained herein
proves to be false in any way, howsoever minor, (b) Seller or any guarantor of
the Obligations becomes subject to any debtor-relief proceedings, (c) any such
guarantor fails to perform or observe any of such Guarantor's obligations to
Purchaser or shall notify Purchaser of its intention to rescind, modify,
terminate or revoke any guaranty of the Obligations, or any such guaranty shall
cease to be in full force and effect for any reason whatever, (d) Purchaser for
any reason, in good faith, deems itself insecure with respect to the prospect of
repayment or performance of the Obligations.
 
Waiver of Notice. SELLER WAIVES ANY REQUIREMENT THAT PURCHASER INFORM SELLER BY
AFFIRMATIVE ACT OR OTHERWISE OF ANY ACCELERATION OF SELLER'S OBLIGATIONS
HEREUNDER. FURTHER, PURCHASER'S FAILURE TO CHARGE OR ACCRUE INTEREST OR FEES AT
ANY "DEFAULT" OR "PAST DUE" RATE SHALL NOT BE DEEMED A WAIVER BY PURCHASER OF
ITS CLAIM THERETO.
 
Effect of Default.
 
Upon the occurrence of any Event of Default, in addition to any rights Purchaser
has under this Agreement or applicable law, Purchaser may immediately terminate
this Agreement, at which time all Obligations shall immediately become due and
payable without notice.
 
Discount shall accrue and be payable at the Default Discount Rate on the Balance
Subject to Discount.
 
Account Stated.  Purchaser shall render to Seller a statement setting forth the
transactions arising hereunder. Each statement shall be considered correct and
binding upon Seller as an account stated, except to the extent that Purchaser
receives, within sixty (60) days after the mailing of such statement, written
notice from Seller of any specific exceptions by Seller to that statement, and
then it shall be binding against Seller as to any items to which it has not
objected.
 
Amendment and Waiver. Only a writing signed by all parties hereto may amend this
Agreement. No failure or delay in exercising any right hereunder shall impair
any such right that Purchaser may have, nor shall any waiver by Purchaser
hereunder be deemed a waiver of any default or breach subsequently occurring.
Purchaser's rights and remedies herein are cumulative and not exclusive of each
other or of any rights or remedies that Purchaser would otherwise have.
 
Termination; Effective Date.
 
This Agreement will be effective for one year from the date on which it has been
signed by the Parties, and shall be automatically extended for successive six
month periods unless Seller shall provide written notice to Purchaser of its
intention to terminate on a date other than an anniversary date (an "Early
Termination Date") at least ninety (90) days prior to the next anniversary date
hereof, whereupon this Agreement shall terminate on the Early Termination Date.
 
Purchaser may terminate this Agreement by giving Seller thirty-day's prior
written notice of termination, whereupon this Agreement shall terminate on the
earlier date of the date of termination or on the anniversary date hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
No Lien Termination without Release. In recognition of the Purchaser's right to
have its attorneys' fees and other expenses incurred in connection with this
Agreement secured by the Collateral, notwithstanding payment in full of all
Obligations by Seller, Purchaser shall not be required to record any
terminations or satisfactions of any of Purchaser's liens on the Collateral
unless and until Seller and all Guarantors has executed and delivered to
Purchaser a general release. Seller understands that this provision constitutes
a waiver of its rights under §9-513 of the UCC.
 
Conflict. Unless otherwise expressly stated in any other agreement between
Purchaser and Seller, if a conflict exists between the provisions of this
Agreement and the provisions of such other agreement, the provisions of this
Agreement shall control.
 
Severability. In the event any one or more of the provisions contained in this
Agreement is held to be invalid, illegal or unenforceable in any respect, then
such provision shall be ineffective only to the extent of such prohibition or
invalidity, and the validity, legality, and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.
 
Enforcement. This Agreement and all agreements relating to the subject matter
hereof is the product of negotiation and preparation by and among each party and
its respective attorneys, and shall be construed accordingly.
 
Relationship of Parties. The relationship of the parties hereto shall be that of
Seller and Purchaser of Accounts, and Purchaser shall not be a fiduciary of the
Seller, although Seller may be a fiduciary of the Purchaser.
 
Attorneys' Fees. Seller agrees to reimburse Purchaser on demand for:
 
The actual amount of all costs and expenses, including reasonable attorneys'
fees, which Purchaser has incurred in the occurrence of an Event of Default and
for:
 
The actual negotiation and preparation, of this Agreement and all supporting
documents.
 
The enforcement of any act or provision of this Agreement.
 
Protecting, preserving or enforcing any lien, security interest or other right
granted by Seller to Purchaser or arising under applicable law, whether or not
suit is brought, including but not limited to the defense of any Avoidance
Claims;
 
The actual costs, including photocopying (which, if performed by Purchaser's
employees, shall be at the rate of $.10/page), travel, and attorneys' fees and
expenses incurred in complying with any subpoena or other legal process in any
way relating to Seller. This provision shall survive termination of this
Agreement.
 
The actual amount of all costs and expenses, including attorneys' fees, which
Purchaser may incur in enforcing this Agreement and any documents prepared in
connection herewith, or in connection with any federal or state insolvency
proceeding commenced by or against Seller, including those (i) arising out the
automatic stay, (ii) seeking dismissal or conversion of the bankruptcy
proceeding or (ii) opposing confirmation of Seller's plan there under.
 
Entire Agreement. No promises of any kind have been made by Purchaser or any
third party to induce Seller to execute this Agreement. No course of dealing,
course of performance or trade usage, and no parole evidence of any nature,
shall be used to supplement or modify any terms of this Agreement.
 
Choice of Law. This Agreement and all transactions contemplated hereunder and/or
evidenced hereby shall be governed by, construed under, and enforced in
accordance with the internal laws of the Chosen State.
 
Jury Trial Waiver. IN RECOGNITION OF THE HIGHER COSTS AND DELAY WHICH MAY RESULT
FROM A JURY TRIAL, THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING HEREUNDER, OR (B) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT HERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY FURTHER WAIVES ANY RIGHT TO CONSOLIDATE ANY SUCH ACTION IN WHICH A
JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE
OR HAS NOT BEEN WAIVED; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
 
 

--------------------------------------------------------------------------------

 
 
Venue; Jurisdiction. Any suit, action or proceeding arising hereunder, or the
interpretation, performance or breach hereof, shall, if Purchaser so elects, be
instituted in any court sitting in the Chosen State, in the city in which
Purchaser's chief executive office is located, or if none, any court sitting in
the Chosen State (the "Acceptable Forums"). Seller agrees that the Acceptable
Forums are convenient to it, and submits to the jurisdiction of the Acceptable
Forums and waives any and all objections to jurisdiction or venue. Should such
proceeding be initiated in any other forum, Seller waives any right to oppose
any motion or application made by Purchaser to transfer such proceeding to an
Acceptable Forum.
 
Service of Process.  Seller agrees that Purchaser may effect service of process
upon Seller by regular mail at the address set forth in this Agreement, or at
the option of Purchaser if Seller is a Registered Organization, by service upon
Seller's agent for the service of process.
 
Assignment. Purchaser may assign its rights and delegate its duties hereunder.
Upon such assignment, Seller shall be deemed to have agreed to such assignee and
shall owe the same obligations to such assignee and shall accept performance
hereunder by such assignee as if such assignee were Purchaser.
 
Counterparts. This Agreement may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if all signatures were
upon the same instrument. Delivery of an executed counterpart of the signature
page to this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement, and any party delivering such an
executed counterpart of the signature page to this Agreement by facsimile to any
other party shall thereafter also promptly deliver a manually executed
counterpart of this Agreement to such other party, provided that the failure to
deliver such manually executed counterpart shall not affect the validity,
enforceability, or binding effect of this Agreement.
 
Notice.
 
All notices required to be given to any party other than Purchaser shall be
deemed given upon the first to occur of (i) deposit thereof in a receptacle
under the control of the United States Postal Service, (ii) transmittal by
electronic means to a receiver under the control of such party; or (iii) actual
receipt by such party or an employee or agent of such party. All notices to
Purchaser hereunder shall be deemed given upon actual receipt by a responsible
officer of Purchaser. For the purposes hereof, notices hereunder shall be sent
to the following addresses, or to such other addresses as each such party may in
writing hereafter indicate:


SELLER


Address:
700 Liberty Place
 
Camden, New Jersey 08081
Officer:
Susan Kain-Jurgensen
Fax Number:
 



PURCHASER


Address:
2400 East Devon Ave. Suite 211
 
Des Plaines, IL 60018
Officer:
John Neifing
Fax Number:
847-297-3520



 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this agreement on the day and year
first above written.
 
SELLER:

 
By:
     
Name:
     
Title:
   
PURCHASER:
By:
 
/s/ Susan Kain
 
Name:
 
Susan Kain
 
Title:
 
   President

 
 
 

--------------------------------------------------------------------------------

 